NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 17 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARIA CONCEPCION JIMENEZ                        No.    20-73152
GUERRERO,
                                                Agency No. A200-155-465
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      Maria Concepcion Jimenez Guerrero, a native and citizen of Mexico,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing her appeal from an immigration judge’s (“IJ”) decision denying her

applications for voluntary departure, asylum, withholding of removal, and relief


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under the Convention Against Torture (“CAT”). We have jurisdiction under

8 U.S.C. § 1252. We review factual findings for substantial evidence. Zehatye v.

Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for

review.

      In her opening brief, Jimenez Guerrero does not raise, and therefore waives,

any challenge to the BIA’s conclusion that she waived challenge to the IJ’s denial

of her voluntary departure and her asylum claims. See Martinez-Serrano v. INS,

94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not specifically raised and argued in

a party’s opening brief are waived).

      Substantial evidence supports the determination that Jimenez Guerrero failed

to establish she suffered harm that rises to the level of persecution. See Li v.

Ashcroft, 356 F.3d 1153, 1158 (9th Cir. 2004) (en banc) (“Our caselaw

characterizes persecution as an extreme concept, marked by the infliction of

suffering or harm . . . in a way regarded as offensive.” (internal quotation marks

omitted)). Substantial evidence also supports the determination that Jimenez

Guerrero failed to establish that it would be unreasonable for her to relocate within

Mexico to avoid future persecution. See 8 C.F.R. § 1208.16(b)(2)-(3); see also

Gonzalez-Medina v. Holder, 641 F.3d 333, 338 (9th Cir. 2011) (finding petitioner

failed to meet her burden of establishing it would be unreasonable for her to

relocate). Thus, Jimenez Guerrero’s withholding of removal claim fails.



                                           2                                       20-73152
      Substantial evidence supports the denial of CAT relief because Jimenez

Guerrero failed to show it is more likely than not she will be tortured by or with the

consent or acquiescence of the government if returned to Mexico. See Aden v.

Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      Jimenez Guerrero’s assertion in her opening brief that the BIA’s decision

resulted in constitutional error and a violation of due process is not supported by

argument and is thus abandoned. See Martinez-Serrano, 94 F.3d at 1259 (“Issues

raised in a brief that are not supported by argument are deemed abandoned.”).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                          3                                    20-73152